Cite as 2015 Ark. 7

                 SUPREME COURT OF ARKANSAS
                                       No.   D-14-1069

IN RE RICHARD LEE HOWARD IV                       Opinion Delivered   January 15, 2015
ARK. BAR NO. 96151
                                                  P E T I T I ON TO S U R R E N D E R
                                                  ARKANSAS LAW LICENSE


                                                  PETITION GRANTED.


                                        PER CURIAM

       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of disciplinary proceedings, of the license of

Richard Lee Howard IV of McKinney, Texas, to practice law in the State of Arkansas. In his

petition to voluntarily surrender his license to practice, filed with this court on December 11,

2014, Mr. Howard acknowledges that he pleaded guilty to the felony offense of conspiracy

to commit fraud in violation of 18 U.S.C. § 1349. Mr. Howard also states that he wishes to

avoid the expense, stress, and publicity of further addressing his conviction.

       The name of Richard Lee Howard IV shall be removed from the registry of attorneys

licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice

of law in this state.

       It is so ordered.